Exhibit 10.1

Goldman Sachs & Co. LLC

200 West Street

New York, NY 10282-2198

August 2, 2017

 

To: Domino’s Pizza, Inc.

30 Frank Lloyd Wright Drive

Ann Arbor, Michigan 48105

Attention: Jeffrey D. Lawrence, Chief Financial Officer

 

Re: Master Confirmation—Uncollared Accelerated Share Repurchase

This master confirmation (this “Master Confirmation”), dated as of August 2,
2017, is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
Goldman Sachs & Co. LLC (“Dealer”) and Domino’s Pizza, Inc., a Delaware
corporation (“Counterparty”). This Master Confirmation, taken alone, is neither
a commitment by either party to enter into any Transaction nor evidence of a
Transaction. The additional terms of any particular Transaction shall be set
forth in a Supplemental Confirmation in the form of Schedule A hereto (a
“Supplemental Confirmation”), which shall reference this Master Confirmation and
supplement, form a part of, and be subject to this Master Confirmation. This
Master Confirmation and each Supplemental Confirmation together shall constitute
a “Confirmation” as referred to in the Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and Dealer as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 2002 ISDA Master
Agreement (the “Agreement”) as if Dealer and Counterparty had executed the
Agreement on the date of this Master Confirmation, without any Schedule, but
with the elections set forth in this Master Confirmation, including:

(i) The election of New York law as the governing law (without reference to its
choice of law provisions).

(ii) Counterparty represents and warrants for purposes of Section 3(c) of the
Agreement as follows:

“(c) Absence of Litigation. There is not pending or, to its knowledge,
threatened against Counterparty or any of its Affiliates any action, suit or
proceeding at law or in equity or before any court, tribunal, governmental body,
agency or official or any arbitrator that is likely to affect (i) the legality,
validity or enforceability against it of this Agreement, any Confirmation under
this Agreement or any Credit Support Document to which it is a party, or
(ii) except for, with respect to Counterparty, any matters disclosed by
Counterparty in filings with the United States Securities and Exchange
Commission prior to the date of this Agreement or prior to the date of entering
into a Transaction, its ability to perform its obligations under this Agreement,
any Confirmation under this Agreement or such Credit Support Document.”

(iii) The election that the “Cross Default” provisions of Section 5(a)(vi) of
the Agreement shall apply to Dealer, with a “Threshold Amount” of 3% of
shareholders’ equity for The Goldman Sachs Group, Inc. (provided that (a) the
phrase “, or becoming capable at such time of being declared,” shall be deleted
from clause (1) of such Section 5(a)(vi) of the Agreement, (b) “Specified
Indebtedness” shall have the meaning specified in Section 14 of the Agreement,
except that such term shall not include obligations in respect of deposits
received in the ordinary course of Dealer’s banking business. and (c) the
following



--------------------------------------------------------------------------------

sentence shall be added to the end thereof: “Notwithstanding the foregoing, an
Event of Default shall not occur under either (1) or (2) above if (a) the event
or condition referred to in (1) or the failure to pay referred to in (2) is
caused by an error or omission of an administrative or operational nature,
(b) funds were available to Dealer to enable it to make the relevant payment
when due, and (c) such payment is made within three Local Business Days.”).

(iv) The Goldman Sachs Group, Inc. shall be a Credit Support Provider of Dealer,
and the Guarantee, as defined below, shall be a Credit Support Document for all
purposes under this Agreement. The obligations of Dealer in respect of each
Transaction hereunder will be guaranteed by The Goldman Sachs Group, Inc.
pursuant to (i) the General Guarantee Agreement, dated January 30, 2006, made by
The Goldman Sachs Group, Inc. relating to certain obligations of Dealer
(available as Exhibit 10.45 to The Goldman Sachs Group, Inc. Annual Report on
Form 10-K for the fiscal year ended November 25, 2005), or (ii) any replacement
or successor guarantee, which may be in the form of a general guarantee or a
guarantee that specifically references the Transactions (in each case, the
“Guarantee”). For the avoidance of doubt, the obligations of Dealer in respect
of each Transaction hereunder shall be recourse payment obligations as such term
is used in the Guarantee and for all other purposes.

(v) Section 7 of the Agreement is hereby amended by deleting the third paragraph
thereof.

(vi) “Affiliate” will have the meaning specified in Section 14 of the Agreement,
except that for purposes of Section 3(c) of the Agreement as set forth in clause
(iii) above, “Affiliate” means, with respect to any person, any entity
controlled, directly or indirectly by such person. For this purpose, “control”
means ownership of a majority of the voting power of the entity or person.

(vii) For purposes of Section 3(f) of the Agreement, Dealer makes the following
representation:

It is a U.S. person for U.S. federal income tax purposes, and it is a limited
liability company organized under the laws of the State of New York.

(viii) For purposes of Section 3(f) of the Agreement, Counterparty makes the
following representation:

It is a U.S. person, and it is a corporation organized under the State of
Delaware.

(ix) Each party agrees to deliver a complete and accurate United States Internal
Revenue Service Form W-9 to the other party upon execution of this Agreement.

The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement, and the occurrence of any Event of Default or Termination
Event under the Agreement with respect to either party or any Transaction shall
not, by itself, give rise to any right or obligation under any such other
agreement or deemed agreement. Notwithstanding anything to the contrary in any
other agreement between the parties or their Affiliates, the Transactions shall
not be “Specified Transactions” (or similarly treated) under any other agreement
between the parties or their Affiliates.

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, such Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Equity Definitions; and (iv) the
Agreement.

 

2



--------------------------------------------------------------------------------

1.    Each Transaction constitutes a Share Forward Transaction for the purposes
of the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.

 

General Terms.   

Trade Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Buyer:

   Counterparty

Seller:

   Dealer

Shares:

   The common stock of Counterparty, par value USD 0.01 per share (Exchange
symbol “DPZ”).

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   All Exchanges

Prepayment/Variable Obligation:

   Applicable

Prepayment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Prepayment Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Contract Fee:

   For each Transaction, as set forth in the related Supplemental Confirmation.
On the Prepayment Date, Buyer shall pay Seller an amount in USD equal to the
Contract Fee in immediately available funds by wire transfer to an account
specified by Seller. Valuation.   

VWAP Price:

   For any Exchange Business Day, the volume-weighted average price at which the
Shares trade as reported in the composite transactions for United States
exchanges and quotation systems, during the regular trading session for the
Exchange on such Exchange Business Day, excluding (i) trades that do not settle
regular way, (ii) opening (regular way) reported trades in the consolidated
system on such Exchange Business Day, (iii) trades that occur in the last ten
minutes before the scheduled close of trading on the Exchange on such Exchange
Business Day and ten minutes before the scheduled close of the primary trading
in the market where the trade is effected, and (iv) trades on such Exchange
Business Day that do not satisfy the requirements of Rule 10b-18(b)(3) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as published
by Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “DPZ <Equity> AQR_SEC” (or any successor thereto), or if such
price is not so reported on such Exchange Business Day for any reason or is, in
the

 

3



--------------------------------------------------------------------------------

   Calculation Agent’s good faith and reasonable determination, erroneous, such
VWAP Price shall be as reasonably determined in good faith and in a commercially
reasonable manner by the Calculation Agent. For purposes of calculating the VWAP
Price, the Calculation Agent will only include those trades (collectively, “Rule
10b-18 Eligible Transactions”) that (x) do not constitute trades described in
clauses (i) to (iv) above and (y) are reported during the period of time in
which Counterparty could purchase its own shares under Rule 10b-18(b)(2) and are
effected pursuant to the conditions of Rule 10b-18(b)(3), each under the
Exchange Act.

Forward Price:

   For each Transaction, the arithmetic average of the VWAP Prices for all of
the Exchange Business Days in the Calculation Period for such Transaction,
subject to “Valuation Disruption” below.

Forward Price Adjustment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Calculation Period:

   For each Transaction, the period from, and including, the Calculation Period
Start Date for such Transaction to, and including, the Termination Date for such
Transaction.

Calculation Period Start Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Termination Date:

   For each Transaction, the Scheduled Termination Date for such Transaction;
provided that Dealer shall have the right to designate any Exchange Business Day
on or after the First Acceleration Date to be the Termination Date for such
Transaction (the “Accelerated Termination Date”) by delivering notice to
Counterparty of any such designation prior to 6:00 p.m. (New York City time) on
the Exchange Business Day immediately following the designated Accelerated
Termination Date.

Scheduled Termination Date:

   For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

First Acceleration Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation Disruption:

   The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.    Section 6.3(d) of the Equity Definitions is hereby
amended by deleting the remainder of the provision following the term “Scheduled
Closing Time” in the fourth line thereof.

 

4



--------------------------------------------------------------------------------

   Notwithstanding anything to the contrary in the Equity Definitions, if a
Disrupted Day occurs (i) in the Calculation Period, the Calculation Agent may,
in its good faith and commercially reasonable judgment, postpone the Scheduled
Termination Date by one Scheduled Trading Day for each Disrupted Day, or (ii) in
the Settlement Valuation Period, the Calculation Agent may extend the Settlement
Valuation Period. If any such Disrupted Day is a Disrupted Day because of a
Market Disruption Event (or a deemed Market Disruption Event as provided
herein), the Calculation Agent shall also determine, in a good faith and
commercially reasonable manner, whether (i) such Disrupted Day is a Disrupted
Day in full, in which case the VWAP Price for such Disrupted Day shall not be
included for purposes of determining the Forward Price or the Settlement Price,
as the case may be, or (ii) such Disrupted Day is a Disrupted Day only in part,
in which case the VWAP Price for such Disrupted Day shall be determined by the
Calculation Agent based on Rule 10b-18 Eligible Transactions in the Shares on
such Disrupted Day effected before the relevant Market Disruption Event occurred
and/or after the relevant Market Disruption Event ended, and the weighting of
the VWAP Price for the relevant Exchange Business Days during the Calculation
Period or the Settlement Valuation Period, as the case may be, shall be adjusted
in a commercially reasonable manner by the Calculation Agent for purposes of
determining the Forward Price or the Settlement Price, as the case may be, with
such adjustments based on, among other factors, the duration of any Market
Disruption Event and the volume, historical trading patterns and price of the
Shares. Any Disrupted Day resulting from a Regulatory Disruption shall be deemed
to be a Disrupted Day in Full. Any Exchange Business Day on which, as of the
date hereof, the Exchange is scheduled to close prior to its normal close of
trading shall be deemed not to be an Exchange Business Day; if a closure of the
Exchange prior to its normal close of trading on any Exchange Business Day is
scheduled following the date hereof, then such Exchange Business Day shall be
deemed to be a Disrupted Day in full.    If a Disrupted Day occurs during the
Calculation Period for any Transaction or the Settlement Valuation Period for
any Transaction, as the case may be, and each of the nine immediately following
Scheduled Trading Days is a Disrupted Day (a “Disruption Event”), then the
Calculation Agent, in a good faith and commercially reasonable manner, may deem
such Disruption Event to be an Additional Termination Event in respect of such
Transaction, with Counterparty as the sole Affected Party and such Transaction
as the sole Affected Transaction.

 

5



--------------------------------------------------------------------------------

Settlement Terms.   

Settlement Procedures:

   For each Transaction:   

(i)     if the Number of Shares to be Delivered for such Transaction is
positive, Physical Settlement shall be applicable to such Transaction; provided
that the “Representation and Agreement” contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Buyer is the Issuer of the
Shares; or

  

(ii)    if the Number of Shares to be Delivered for such Transaction is
negative, then Counterparty Settlement Provisions in Annex A hereto shall apply
to such Transaction.

Number of Shares to be Delivered:

   For each Transaction, a number of Shares (rounded down to the nearest whole
number) equal to (a)(i) the Prepayment Amount for such Transaction, divided by
(ii) the Divisor Amount minus (b) the number of Initial Shares for such
Transaction.

Divisor Amount:

   The greater of (i) the Forward Price for such Transaction minus the Forward
Price Adjustment Amount for such Transaction and (ii) $1.00. For the avoidance
of doubt, if the Forward Price Adjustment Amount for any Transaction is a
negative number, clause (i) of the immediately preceding sentence shall be equal
to (A) the Forward Price for such Transaction, plus (B) the absolute value of
the Forward Price Adjustment Amount.

Excess Dividend Amount:

   For the avoidance of doubt, all references to the Excess Dividend Amount
shall be deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:

   For each Transaction, if the Number of Shares to be Delivered for such
Transaction is positive, the date that is one Settlement Cycle immediately
following the Termination Date for such Transaction (which as of the date hereof
shall be no more than three Clearance System Business Days following the
Termination Date for such Transaction).

Settlement Currency:

   USD

Initial Share Delivery:

   For each Transaction, Dealer shall deliver a number of Shares equal to the
Initial Shares for such Transaction to Counterparty on the Initial Share
Delivery Date for such Transaction in accordance with Section 9.4 of the Equity
Definitions, with such Initial Share Delivery Date deemed to be a “Settlement
Date” for purposes of such Section 9.4.

Initial Share Delivery Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Initial Shares:

   For each Transaction, as set forth in the related Supplemental Confirmation.

 

6



--------------------------------------------------------------------------------

Share Adjustments.   

Potential Adjustment Event:

   Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, the following shall not constitute a Potential Adjustment Event: an
Extraordinary Dividend and an Excess Dividend.    It shall constitute an
additional Potential Adjustment Event if the Scheduled Termination Date for any
Transaction is postponed pursuant to “Valuation Disruption” above (including,
for the avoidance of doubt, pursuant to Section 7 hereof), in which case the
Calculation Agent shall adjust, in a good faith and commercially reasonable
manner, any relevant terms of such Transaction as necessary to preserve as
nearly as possible the fair value of such Transaction to Dealer prior to such
postponement.

Dividend:

   Any dividend or distribution on the Shares other than the type described in
Section 11.2(e)(i), Section 11.2(e)(ii)(A) or Section 11.2(e)(ii)(B) of the
Equity Definitions or any Extraordinary Dividend.

Excess Dividend:

   For any calendar quarter, any Dividend the amount or value of which per Share
(as determined by the Calculation Agent), when aggregated with the amount or
value (as determined by the Calculation Agent) of any and all previous Dividends
with ex-dividend dates occurring in the same calendar quarter, exceeds the
Ordinary Dividend Amount. “Extraordinary Dividend” means the per Share cash
dividend or distribution, or a portion thereof, declared by Counterparty on the
Shares that is classified by the board of directors of Counterparty as an
“extraordinary” dividend.

Consequences of Excess Dividend:

   The declaration by Counterparty of any Excess Dividend, the ex-dividend date
for which occurs or is scheduled to occur during the Relevant Dividend Period
for any Transaction, shall result in an Additional Termination Event in respect
of such Transaction, and the Counterparty shall be the sole Affected Party
pursuant to such Additional Termination Event and such Transaction shall be the
sole Affected Transaction. For the avoidance of doubt, the Excess Dividend shall
not constitute a Potential Adjustment Event.

Ordinary Dividend Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Method of Adjustment:

   Calculation Agent Adjustment

Early Ordinary Dividend Payment:

   For each Transaction, if an ex-dividend date for any Dividend that is not
(x) an Excess Dividend, (y) a dividend or distribution of the type described in
Section 11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity Definitions or (z) an
Extraordinary Dividend, occurs during any calendar quarter occurring (in whole
or in part) during the Relevant Dividend Period for such Transaction and is
prior to the Scheduled Ex-Dividend Date for such

 

7



--------------------------------------------------------------------------------

   Transaction for the relevant calendar quarter, the Calculation Agent shall
make such adjustment to the exercise, settlement, payment or any other terms of
the relevant Transaction as the Calculation Agent determines, in a good faith
and commercially reasonable manner, is appropriate to account for the economic
effect on such Transaction of such event; provided that no adjustments shall be
made to account solely for changes in volatility, expected dividends, stock loan
rate or liquidity relevant to the Shares or to the Transaction.

Scheduled Ex-Dividend Dates:

   For each Transaction, as set forth in the related Supplemental Confirmation
for each calendar quarter.

Relevant Dividend Period:

   For each Transaction, the period from, and including, the Trade Date for such
Transaction to, and including, the Relevant Dividend Period End Date for such
Transaction.

Relevant Dividend Period End Date:

   For each Transaction, if the Number of Shares to be Delivered for such
Transaction is negative, the last day of the Settlement Valuation Period;
otherwise, the Termination Date for such Transaction.

Agreement Regarding Dividends:

   Notwithstanding any other provisions of this Confirmation, the Equity
Definitions or the Agreement to the contrary, in calculating any amount payable
in respect of any termination or cancellation of the Transaction pursuant to
Article 12 of the Equity Definitions or Section 6 of the Agreement, the
Calculation Agent shall not take into account changes to any dividends since the
Trade Date. For the avoidance of doubt, if an Early Termination Date occurs in
respect of the Transaction, the amount payable pursuant to Section 6 of the
Agreement in respect of such Early Termination Date shall be determined without
regard to the difference between actual dividends declared (including
Extraordinary Dividends) and expected dividends as of the Trade Date.

Extraordinary Events.

  

Consequences of Merger Events:

  

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Cancellation and Payment on that portion of the Other Consideration that
consists of cash; Modified Calculation Agent Adjustment on the remainder of the
Other Consideration

(c) Share-for-Combined:

   Component Adjustment

Tender Offer:

   Applicable; provided that    (a) Section 12.1(d) of the Equity Definitions
shall be amended by replacing “10%” in the third line thereof with “20%,”    (b)
Section 12.1(l) of the Equity Definitions shall be amended (i) by deleting the
parenthetical in the fifth line thereof, (ii) by replacing “that” in the fifth
line thereof

 

8



--------------------------------------------------------------------------------

  

with “whether or not such announcement” and (iii) by adding immediately after
the words “Tender Offer” in the fifth line thereof “, and any publicly announced
change or amendment to such an announcement (including, without limitation, the
announcement of an abandonment of such intention)”,

 

and (c) Sections 12.3(a) and 12.3(d) of the Equity Definitions shall each be
amended by replacing each occurrence of the words “Tender Offer Date” by
“Announcement Date.”

Consequences of Tender Offers:

  

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Modified Calculation Agent Adjustment

(c) Share-for-Combined:

   Modified Calculation Agent Adjustment

Any adjustment to the terms of any Transaction hereunder and the determination
of any amounts due upon termination of any Transaction hereunder as a result of
a Merger Event or Tender Offer shall be made without duplication in respect of
any prior adjustment hereunder (including, without limitation, any prior
adjustment pursuant to Section 11 below).

Nationalization, Insolvency or Delisting:

   Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, NYSE MKT, The NASDAQ Global Select Market or The NASDAQ Global Market
(or their respective successors); if the Shares are immediately re-listed,
re-traded or re-quoted on any such exchange or quotation system, such exchange
or quotation system shall be deemed to be the Exchange.

Additional Disruption Events:

  

(a) Change in Law:

   Applicable; provided that (a) Section 12.9(a)(ii) of the Equity Definitions
is hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Hedge Positions” and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; and
(b) Section 12.9(a)(ii) of the Equity Definitions is hereby amended by replacing
the parenthetical beginning after the word “regulation” in the second line
thereof the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute)”.    Notwithstanding anything to the
contrary in the Equity Definitions: (i) any determination as to whether clause
(A)

 

9



--------------------------------------------------------------------------------

   or clause (B) of Section 12.9(a)(ii) of the Equity Definitions constitutes a
Change in Law shall be made without regard to Section 739 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 or any similar legal certainty
provision in any legislation enacted, or rule or regulation promulgated, on or
after the Trade Date, and (ii) to the extent that clause (Y) of
Section 12.9(a)(ii) of the Equity Definitions would constitute a Change in Law,
such shall instead constitute an Increased Cost of Hedging as described in
Section 12.9(a)(vi) of the Equity Definitions.

(b) Failure to Deliver:

   Applicable

(c) Insolvency Filing:

   Applicable

(d) Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   For each Transaction, as set forth in the related Supplemental Confirmation.

(e) Hedging Disruption:

   Applicable; provided that it shall not constitute a Hedging Disruption if
such is solely due to the deterioration of the creditworthiness of the Hedging
Party.

(f) Increased Cost of Hedging:

   Applicable; provided that it shall not constitute an Increased Cost of
Hedging if such is solely due to the deterioration of the creditworthiness of
the Hedging Party.

(g) Increased Cost of Stock Borrow:

   Applicable; provided that it shall not constitute an Increased Cost of Stock
Borrow if such is solely due to the deterioration of the creditworthiness of the
Hedging Party

Initial Stock Loan Rate:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Hedging Party:

   For all Additional Disruption Events, Dealer; provided that all
determinations, adjustments and calculations by Dealer acting in such capacity
shall be made in a good faith and commercially reasonable manner (it being
understood that Hedging Party shall be subject to the requirements of the second
paragraph under “Calculation Agent” below).

Determining Party:

   For all Additional Disruption Events, Dealer; provided that all
determinations, adjustments and calculations by Dealer acting in such capacity
shall be made in a good faith and commercially reasonable manner (it being
understood that Determining Party shall be subject to the requirements of the
second paragraph under “Calculation Agent” below).

Hedging Adjustments:

   For the avoidance of doubt, whenever the Calculation Agent is called upon to
make an adjustment pursuant to the terms of this Confirmation or the Equity
Definitions to take into account the effect of an event, the Calculation Agent
shall make such adjustment by reference to the effect of such event on Dealer,
assuming that Dealer maintains a commercially reasonable Hedge Position.   

 

10



--------------------------------------------------------------------------------

Non-Reliance/Agreements and

  

Acknowledgements Regarding

  

Hedging Activities/Additional

  

Acknowledgements:

   Applicable

 

2. Calculation Agent. Dealer; provided that following the occurrence of an Event
of Default pursuant to Section 5(a)(vii) with respect to which Dealer is the
sole Defaulting Party, Counterparty shall have the right to designate a
nationally recognized third-party dealer in over-the-counter corporate equity
derivatives to act as the Calculation Agent with respect to the Transactions
under this Master Confirmation.

Following any determination, adjustment or calculation by the Calculation Agent
hereunder, upon a written request by Counterparty, the Calculation Agent will
promptly (but in any event no later than five (5) Exchange Business Days
following receipt of such written request by Dealer) (x) provide to Counterparty
by e-mail to the e-mail address provided by Counterparty in such written request
a report (in a commonly used file format for the storage and manipulation of
financial data) displaying in reasonable detail the basis for such
determination, adjustment or calculation, as the case may be, it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary or confidential models or any other confidential or proprietary
information, in each case, used by it for such determination, adjustment or
calculation. If Counterparty promptly disputes such determination, adjustment or
calculation in writing, the Calculation Agent shall work in good faith with
Counterparty to resolve the dispute. The Calculation Agent shall at all times
act in good faith and in a commercially reasonable manner.

 

3. Account Details.

 

  (a) Account for payments to Counterparty:

To be provided separately.

Account for delivery of Shares to Counterparty:

To be provided separately.

 

  (b) Account for payments to Dealer:

Chase Manhattan Bank New York

For A/C Goldman, Sachs & Co.

A/C #930-1-011483

ABA: 021-000021

 

4. Offices.

 

  (a) The Office of Counterparty for each Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of Dealer for each Transaction is: 200 West Street, New York,
NY 10282-2198.

 

5. Notices.

 

  (a) Address for notices or communications to Counterparty:

Domino’s Pizza, Inc.

30 Frank Lloyd Wright Drive

Ann Arbor, Michigan 48105

Attention:     Steve Goda, Controller

 

11



--------------------------------------------------------------------------------

Telephone No:     (734) 930-3030

Facsimile No:      (734) 327-8877

Email Address:    steve.goda@dominos.com

 

  (b) Address for notices or communications to Dealer:

Goldman Sachs & Co. LLC

200 West Street

New York, NY 10282-2198

Attention: Simon Watson, Equity Capital Markets

Telephone: 212-902-2317

Facsimile: 212-256-5738

Email: simon.watson@ny.ibd.email.gs.com

With a copy to:

Attention: Danielle Kolin, Equity Capital Markets

Equity Capital Markets

Telephone: +1-917-343-9016

Facsimile: +1-212-291-5351

Email: danielle.kolin@ny.ibd.gmail.gs.com

And email notification to the following address:

Eq-derivs-notifications@am.ibd.gs.com

 

6. Representations, Warranties and Agreements.

 

  (a) Additional Representations, Warranties and Covenants of Each Party. In
addition to the representations, warranties and covenants in the Agreement, each
party represents, warrants and covenants to the other party that:

 

  (i) It is an “eligible contract participant” (as such term is defined in the
Commodity Exchange Act, as amended).

 

  (ii) Each party acknowledges that the offer and sale of each Transaction to it
is intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”), by virtue of Section 4(a)(2) thereof.
Accordingly, each party represents and warrants to the other that (A) it has the
financial ability to bear the economic risk of its investment in each
Transaction and is able to bear a total loss of its investment, (B) it is a
“qualified institutional buyer” as defined in Rule 144A under the Securities Act
or an “accredited investor” as that term is defined under Regulation D under the
Securities Act and (C) the disposition of each Transaction is restricted under
this Master Confirmation, the Securities Act and state securities laws.

 

  (iii) Each party agrees that the obligations and liabilities under any
Transaction are solely the corporate obligations of such applicable party (and
any applicable guarantor in respect thereof), and each party shall solely look
to such other party (and any applicable guarantor in respect thereof) for
performance of such other party’s obligations under any Transaction.

 

  (b) Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to Dealer that:

 

  (i)

As of the Trade Date for each Transaction hereunder, (A) such Transaction is
being entered into pursuant to a publicly disclosed Share buy-back program and
its Board of Directors has approved the use of agreements such as this Master
Confirmation to effect

 

12



--------------------------------------------------------------------------------

  the Share buy-back program, and (B) there is no internal policy of
Counterparty, whether written or oral, that would prohibit Counterparty from
entering into any aspect of such Transaction, including, without limitation, the
purchases of Shares to be made pursuant to such Transaction.

 

  (ii) As of the Trade Date for each Transaction hereunder, the purchase or
writing of such Transaction and the transactions contemplated hereby will not
violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

 

  (iii) As of the Trade Date for each Transaction hereunder, it is not entering
into such Transaction, and as of the date of any election with respect to any
Transaction hereunder, it is not making such election, in each case (A) on the
basis of, and is not aware of, any material non-public information regarding
Counterparty or the Shares, (B) in anticipation of, in connection with, or to
facilitate, a distribution of its securities, a self tender offer or a
third-party tender offer in violation of the Exchange Act or (C) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares).

 

  (iv) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50,000,000 as of the date hereof.

 

  (v) As of the Trade Date for each Transaction hereunder, and as of the date of
any election with respect to any Transaction hereunder, Counterparty is in
compliance in all material respects with its reporting obligations under the
Exchange Act.

 

  (vi) Counterparty has made, and will make, all filings required to be made by
it with the Securities and Exchange Commission, any securities exchange or any
other regulatory body with respect to each Transaction.

 

  (vii) The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to Dealer of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 7
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 8 below. Counterparty is not
currently contemplating any “distribution” (as defined in Regulation M
promulgated under the Exchange Act) of Shares, or any security for which Shares
are a “reference security” (as defined in Regulation M promulgated under the
Exchange Act). “Regulation M Period” means, for any Transaction, (A) the
Relevant Period (as defined below) for such Transaction, (B) the Settlement
Valuation Period, if any, for such Transaction and (C) the Seller Termination
Purchase Period (as defined below), if any, for such Transaction. “Relevant
Period” means, for any Transaction, the period commencing on the Calculation
Period Start Date for such Transaction and ending on the later of (1) the
earlier of (x) the Scheduled Termination Date and (y) the last Additional
Relevant Day (as specified in the related Supplemental Confirmation) for such
Transaction, or such earlier day as elected by Dealer and communicated to
Counterparty on such day (or, if later, the First Acceleration Date without
regard to any acceleration thereof pursuant to “Special Provisions for
Acquisition Transaction Announcements” below) and (2) if Section 15 is
applicable to such Transaction, the date on which all deliveries owed pursuant
to Section 15 have been made.

 

13



--------------------------------------------------------------------------------

  (viii) As of the Trade Date, the Prepayment Date, the Initial Share Delivery
Date, the Settlement Date, any Cash Settlement Payment Date and any Settlement
Method Election Date for each Transaction, Counterparty is not “insolvent” (as
such term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11
of the United States Code) (the “Bankruptcy Code”)) and Counterparty would be
able to purchase a number of Shares with a value equal to the Prepayment Amount
in compliance with the laws of the jurisdiction of Counterparty’s incorporation.

 

  (ix) Counterparty is not, and after giving effect to each Transaction will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

 

  (x) Counterparty has not entered, and will not enter, into any repurchase
transaction with respect to the Shares (or any security convertible into or
exchangeable for the Shares) (including, without limitation, any agreements
similar to the Transactions described herein), where any initial hedge period,
calculation period, relevant period, settlement valuation period or seller
termination purchase period (each however defined) in such other transaction
will overlap at any time (including, without limitation, as a result of
extensions in such initial hedge period, calculation period, relevant period,
settlement valuation period or seller termination purchase period as provided in
the relevant agreements) with any Relevant Period, any Settlement Valuation
Period (if applicable) or any Seller Termination Purchase Period (if applicable)
under this Master Confirmation. In the event that the initial hedge period,
relevant period, calculation period or settlement valuation period in any other
transaction overlaps with any Relevant Period, any Settlement Valuation Period
(if applicable) or any Seller Termination Purchase Period (if applicable) under
this Master Confirmation as a result of any postponement of the Scheduled
Termination Date or extension of the Settlement Valuation Period pursuant to
“Valuation Disruption” above or any analogous provision in such other
transaction, Counterparty shall promptly amend such other transaction (other
than, for the avoidance of doubt, any Permitted Purchase (as defined below)) to
avoid any such overlap. Notwithstanding the foregoing, nothing in this
Section 6(b)(x) or this Master Confirmation shall prohibit or apply to the
following (each, a “Permitted Purchase”): (i) any repurchase of Shares by or on
behalf of Counterparty from holders of awards granted under Counterparty’s
equity incentive plans for the purpose of paying the tax withholding obligations
arising from vesting of, or paying the exercise price in connection with the
exercise of, or reacquiring Shares as a result of the forfeiture of, any such
awards, (ii) any purchase of Shares by Counterparty pursuant to any Rule 10b5-1
or Rule 10b-18 repurchase plan entered into with Dealer or an Affiliate of
Dealer (iii) any purchase of Shares by or on behalf of Counterparty in
connection with any employee stock payroll deduction plan for participating
employees of Counterparty or its Affiliates, or any options exercised
thereunder, or (iv) any purchase of Shares by or on behalf of Counterparty by a
broker-dealer, where the aggregate number of such Shares so purchased in any
given month is less than 500 Shares.

 

  (xi) Counterparty shall, at least one day prior to the first day of the
Calculation Period, the Settlement Valuation Period, if any, or the Seller
Termination Purchase Period, if any, for any Transaction, notify Dealer of the
total number of Shares purchased in Rule 10b-18 purchases of blocks pursuant to
the once-a-week block exception set forth in paragraph (b)(4) of Rule 10b-18
under the Exchange Act (“Rule 10b-18”) by or for Counterparty or any of its
“affiliated purchasers” (as defined in Rule 10b-18) during each of the four
calendar weeks preceding such day and during the calendar week in which such day
occurs (“Rule 10b-18 purchase” and “blocks” each being used as defined in Rule
10b-18), which notice shall be substantially in the form set forth in Schedule B
hereto.

 

  (xii) As of the Trade Date for each Transaction hereunder there has not been
any Merger Announcement (as defined below).

 

14



--------------------------------------------------------------------------------

  (c) In addition to the representations, warranties and covenants in this
Agreement, Dealer represents, warrants and covenants to Counterparty that:

 

  (i) In addition to the covenants in the Agreement and herein, Dealer agrees to
use commercially reasonable efforts, during the Calculation Period and any
Settlement Valuation Period (as defined in Annex A) for any Transaction, to make
all purchases of Shares in connection with such Transaction in a manner that
would comply with the limitations set forth in clauses (b)(1), (b)(2), (b)(3)
and (b)(4) and (c) of Rule 10b-18, as if such rule were applicable to such
purchases and taking into account any applicable Securities and Exchange
Commission no-action letters as appropriate, and subject to any delays between
the execution and reporting of a trade of the Shares on the Exchange and other
circumstances beyond Dealer’s control; provided that, during the Calculation
Period, the foregoing agreement shall not apply to purchases made to dynamically
hedge for Dealer’s own account or the account of its affiliate(s) the
optionality arising under a Transaction (including, for the avoidance of doubt,
timing optionality); provided further that, without limiting the generality of
the first sentence of this Section 6(c)(i), Dealer shall not be responsible for
any failure to comply with Rule 10b-18(b)(3) to the extent any transaction that
was executed (or deemed to be executed) by or on behalf of Counterparty or an
“affiliated purchaser” (as defined under Rule 10b-18) pursuant to a separate
agreement is not deemed to be an “independent bid” or an “independent
transaction” for purposes of Rule 10b-18(b)(3).

 

  (ii) In connection with each Transaction, Dealer represents and warrants to
Counterparty that it has not, at any time before the public announcement of the
Trade Date by Counterparty of its entry into such Transaction, discussed any
offsetting transaction(s) in respect of such Transaction with any third party.

 

  (iii) Dealer hereby represents and covenants to Counterparty that it has
implemented policies and procedures, taking into consideration the nature of its
business, reasonably designed to ensure that individuals making investment
decisions related to any Transaction do not have access to material nonpublic
information regarding Issuer or the Shares.

 

  (iv) Within one Exchange Business Day of purchasing any Shares on behalf of
Counterparty pursuant to the once-a-week block exception set forth in paragraph
(b)(4) of Rule 10b-18, Dealer shall notify Counterparty of the total number of
Shares so purchased.

 

  (v) On the first Exchange Business Day of each week, Dealer shall provide
weekly reports (the “Weekly Reports”) in connection with such Transaction to the
Counterparty and to such other persons or agents of the Counterparty as the
Counterparty shall reasonably designate in writing, by electronic mail to the
Counterparty or its designee. Each weekly report shall include the ADTV in the
Shares for each Scheduled Trading Day during the immediately preceding week (as
defined and determined in accordance with Rule 10b-18, as defined herein), the
VWAP Price for each such Scheduled Trading Day and the high and low price on
each such Scheduled Trading Day. For the avoidance of doubt and notwithstanding
anything to the contrary in the two immediately preceding sentences, the VWAP
Price for purposes of this Master Confirmation shall be determined pursuant the
language opposite the caption “VWAP Price” in Section 1 of this Master
Confirmation under the heading “Valuation” and not on the basis of, or by
reference to, the VWAP Price set forth in any Weekly Report.

 

  (vi) Dealer represents and warrants to Counterparty that it is a “dealer”
within the meaning of Treasury Regulation Section 1.1001-4(b)(1).

 

7.

Regulatory Disruption. In the event Dealer concludes, in its good faith,
reasonable judgment, based on commercially reasonable means and upon the advice
of counsel, that it is appropriate, with respect to any legal, regulatory or
self-regulatory requirements or policies and procedures generally applicable to
accelerated share repurchase transactions, consistently applied, and imposed by,
or related to its compliance with, applicable law, for it to refrain from or
decrease any market activity, and in order to maintain,

 

15



--------------------------------------------------------------------------------

  establish or unwind a commercially reasonable hedge position, on any Scheduled
Trading Day or Days during the Calculation Period or, if applicable, the
Settlement Valuation Period, Dealer may by written notice to Counterparty elect
to deem that a Market Disruption Event has occurred and will be continuing on
such Scheduled Trading Day or Days. Dealer shall notify Counterparty as soon as
practicable (but in no event later than one Trading Day) that a Regulatory
Disruption has occurred and the Scheduled Trading Days affected by it, provided
that the Dealer shall not be obligated to disclose any proprietary or
confidential models or any other confidential or proprietary information, in
each case, used by it for such determination.

 

8. 10b5-1 Plan. The parties intend that each Transaction entered into under this
Master Confirmation comply with the requirements of paragraphs (c)(1)(i)(A) and
(B) of Rule 10b5-1 and each Transaction entered into under this Master
Confirmation shall be interpreted to comply with the requirements of Rule
10b5-1(c).

 

  (a) Counterparty represents, warrants and covenants to Dealer that
Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares.

 

  (b) During the Calculation Period and the Settlement Valuation Period, if any,
for any Transaction and in connection with the delivery of any Alternative
Delivery Units for any Transaction, Dealer (or its agent or Affiliate) may
effect transactions in Shares in connection with such Transaction. The timing of
such transactions by Dealer, the price paid or received per Share pursuant to
such transactions and the manner in which such transactions are made, including,
without limitation, whether such transactions are made on any securities
exchange or privately, shall be within the sole judgment of Dealer. Counterparty
acknowledges and agrees that all such transactions shall be made in Dealer’s
sole judgment and for Dealer’s own account.

 

  (c) Counterparty does not have, and shall not attempt to exercise, any control
or influence over how, when or whether Dealer (or its agent or Affiliate) makes
any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) in
connection with any Transaction, including, without limitation, over how, when
or whether Dealer (or its agent or Affiliate) enters into any hedging
transactions. Counterparty represents and warrants that it has consulted with
its own advisors as to the legal aspects of its adoption and implementation of
this Master Confirmation and each Supplemental Confirmation under Rule 10b5-1.

 

  (d) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation or any Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification or waiver shall be made at any time at which Counterparty or any
officer, director, manager or similar person of Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.

 

  (e) Counterparty shall not, directly or indirectly, communicate any material,
non-public information relating to the Shares or any Transaction (including,
without limitation, any notices required by Section 10(a)) to any employee of
Dealer, other than as set forth in the Communications Procedures attached as
Annex B hereto.

 

9.

Counterparty Purchases. Without the prior written consent of Dealer (which
consent shall not be unreasonably conditioned, delayed, or denied), and except
for purchases which are not solicited by or on behalf of Counterparty and
employee stock repurchases (or any “affiliate” or “affiliated purchaser” as
defined in Rule 10b-18), Counterparty shall not directly or indirectly
(including, without limitation, by means of a derivative instrument) purchase,
offer to purchase, place any bid or limit order that would effect a purchase of,
or commence any tender offer relating to, any Shares (or equivalent interest,
including, without limitation, a unit of beneficial interest in a trust or
limited partnership or a depository share), listed

 

16



--------------------------------------------------------------------------------

  contracts on the Shares or securities that are convertible into, or
exchangeable or exercisable for Shares (including, without limitation, any Rule
10b-18 purchases of blocks (as defined in Rule 10b-18)) during any Relevant
Period, any Settlement Valuation Period (if applicable) or any Seller
Termination Purchase Period (if applicable), under this Master Confirmation.
Nothing in this Section 9 shall prohibit or apply to Permitted Purchases or to
any acquisition, exercise, exchange or other transaction in connection with any
awards under any equity incentive plan or program of Counterparty.

Notwithstanding the immediately preceding paragraph or anything herein to the
contrary (i) an agent independent of Counterparty may purchase Shares effected
by or for an issuer plan Counterparty in accordance with the requirements of
Section 10b-18(a)(13)(ii) under the Exchange Act (with “issuer plan” and “agent
independent of Counterparty” each being used herein as defined in Rule 10b-18),
and (ii) Counterparty or any “affiliated purchaser” may purchase Shares in
(x) unsolicited transactions or (y) privately negotiated (off-market)
transactions, in each case, that are not “Rule 10b-18 purchases” (as defined in
Rule 10b-18), in each case, without Dealer’s consent.

 

10. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:

 

  (a) Counterparty agrees that:

 

  (i) except to the extent required by law, and unless such Merger Announcement
(defined below) is made prior to the opening or after the close of the regular
trading session on the Exchange for the Shares, it will not during the period
commencing on the Trade Date for any Transaction and ending on the last day of
the Relevant Period or, if applicable, the later of the last day of the
Settlement Valuation Period and the last day of the Seller Termination Purchase
Period, for such Transaction make, or to the extent within Counterparty’s
reasonable control, permit to be made, any public announcement (as defined in
Rule 165(f) under the Securities Act) of any Merger Transaction or potential
Merger Transaction (a “Merger Announcement”);

 

  (ii) it shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) notify Dealer following any such Merger
Announcement that such Merger Announcement has been made; and

 

  (iii) it shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide Dealer with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date of any Merger Transaction or potential Merger Transaction that
were not effected through Dealer or its Affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the announcement date of any Merger
Transaction or potential Merger Transaction. Such written notice shall be deemed
to be a certification by Counterparty to Dealer that such information is true
and correct. In addition, Counterparty shall promptly notify Dealer of the
earlier to occur of the completion of such transaction and the completion of the
vote by target shareowners.

 

  (b) Counterparty acknowledges that any such Merger Announcement or delivery of
a notice with respect thereto may cause the terms of any Transaction to be
adjusted or such Transaction to be terminated; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 8 above.

 

  (c)

Upon the occurrence of any Merger Announcement (whether made by Counterparty or
a third party), Dealer, in a good faith and commercially reasonable manner, may
(i) make commercially reasonable adjustments to the terms of any Transaction,
including, without limitation, the Scheduled Termination Date or the Forward
Price Adjustment Amount, and/or suspend the Calculation Period and/or any
Settlement Valuation Period or (ii) treat the occurrence of such Merger
Announcement as an Additional Termination Event with Counterparty as the sole
Affected

 

17



--------------------------------------------------------------------------------

  Party and the Transactions hereunder as the Affected Transactions and with the
amount under Section 6(e) of the Agreement determined taking into account the
fact that the Calculation Period or Settlement Valuation Period, as the case may
be, had fewer Scheduled Trading Days than originally anticipated.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act, other than, solely for purposes of this Section 10, any such
transaction in which the consideration consists solely of cash and there is no
valuation period.

 

11. Special Provisions for Acquisition Transaction Announcements.
Notwithstanding anything to the contrary herein or in the Equity Definitions:

 

  (a) If an Acquisition Transaction Announcement occurs on or prior to the
Settlement Date for any Transaction, then the Calculation Agent shall make such
adjustments in a commercially reasonable manner, to the exercise, settlement,
payment or any other terms of such Transaction (including, without limitation,
the Forward Price Adjustment Amount) as the Calculation Agent determines
appropriate, at such time or at multiple times as the Calculation Agent
determines appropriate, to account for the economic effect on such Transaction
of such Acquisition Transaction Announcement in accordance with “Method of
Adjustment” as set forth in Section 1 above, as amended pursuant to
Section 22(a)-(c) of this Master Confirmation.

 

  (b) “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction or an event that, if consummated, would result in an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other similar announcement that is bona fide and, in the
reasonable judgment of the Calculation Agent, is reasonably likely to result in
an Acquisition Transaction, or (v) any announcement of any change or amendment
to any previous Acquisition Transaction Announcement (including any announcement
of the abandonment of any such previously announced Acquisition Transaction,
agreement, letter of intent, understanding or intention). For the avoidance of
doubt, announcements as used in the definition of Acquisition Transaction
Announcement refer to any public announcement, whether made by the Issuer or a
third party; provided that such announcement by such third party shall be bona
fide as reasonably determined by the Calculation Agent.

 

  (c) “Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “30%” and references to “50%” being replaced
by “75%” and without reference to the clause beginning immediately following the
definition of Reverse Merger therein to the end of such definition), Tender
Offer or Merger Transaction or any other transaction involving the merger of
Counterparty with or into any third party, (ii) the sale or transfer of all or
substantially all of the assets of Counterparty, (iii) a recapitalization,
reclassification, binding share exchange or other similar transaction with
respect to Counterparty, (iv) any acquisition by Counterparty or any of its
subsidiaries where the aggregate consideration transferable by Counterparty or
its subsidiaries exceeds 50% of the market capitalization of Counterparty,
(v) any lease, exchange, transfer, disposition (including, without limitation,
by way of spin-off or distribution) of assets (including, without limitation,
any capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 25% of the market capitalization of Counterparty (measured
as of the relevant date of announcement) or (vi) any transaction in which
Counterparty or its board of directors has a legal obligation to make a
recommendation to its shareowners in respect of such transaction (whether
pursuant to Rule 14e-2 under the Exchange Act or otherwise).

 

18



--------------------------------------------------------------------------------

12. Acknowledgments.

 

  (a) The parties hereto intend for:

 

  (i) each Transaction to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code and a “forward contract” as defined in
Section 101(25) of the Bankruptcy Code, and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(27), 362(o), 546(e), 546(j), 555, 556, 560 and 561 of the Bankruptcy
Code;

 

  (ii) the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

 

  (iii) a party’s right to liquidate, terminate or accelerate any Transaction,
net out or offset termination values or payment amounts, and to exercise any
other remedies upon the occurrence of any Event of Default or Termination Event
under the Agreement with respect to the other party or any Extraordinary Event
that results in the termination or cancellation of any Transaction to constitute
a “contractual right” (as defined in the Bankruptcy Code); and

 

  (iv) all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

 

  (b) Counterparty acknowledges that:

 

  (i) during the term of any Transaction, Dealer and its Affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;

 

  (ii) Dealer and its Affiliates may also be active in the market for the Shares
and Share-linked transactions other than in connection with hedging activities
in relation to any Transaction;

 

  (iii) Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

 

  (iv) any market activities of Dealer and its Affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and

 

  (v) each Transaction is a derivatives transaction in which it has granted
Dealer an option; Dealer may purchase shares for its own account at an average
price that may be greater than, or less than, the price paid by Counterparty
under the terms of the related Transaction.

 

13.

No Collateral, Netting or Setoff. Notwithstanding any provision of the Agreement
or any other agreement between the parties to the contrary, the obligations
hereunder are not secured by any collateral except as may be provided in the
Guarantee. Obligations under any Transaction shall not be netted, recouped or
set off (including pursuant to Section 6 of the Agreement) against any other
obligations of the parties, whether arising under the Agreement, this Master
Confirmation or any Supplemental Confirmation, or under any other agreement
between the parties hereto, by operation of law or otherwise, and no other
obligations of the parties shall be netted, recouped or set off (including
pursuant to Section 6 of the

 

19



--------------------------------------------------------------------------------

  Agreement) against obligations under any Transaction, whether arising under
the Agreement, this Master Confirmation or any Supplemental Confirmation, or
under any other agreement between the parties hereto, by operation of law or
otherwise, and each party hereby waives any such right of setoff, netting or
recoupment.

 

14. Delivery of Shares. Notwithstanding anything to the contrary herein, Dealer
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

 

15. Alternative Termination Settlement. In the event that (a) an Early
Termination Date (whether as a result of an Event of Default or a Termination
Event) occurs or is designated with respect to any Transaction or (b) any
Transaction is cancelled or terminated upon the occurrence of an Extraordinary
Event (except as a result of (i) a Nationalization, Insolvency or Merger Event
in which the consideration to be paid to holders of Shares consists solely of
cash, (ii) a Merger Event or Tender Offer that is within Counterparty’s control,
or (iii) an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party other than an
Event of Default arising solely from a failure to comply with Section 6(b)(vi)
of this Master Confirmation, an Event of Default of the type described in
Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination
Event of the type described in Section 5(b) of the Agreement, in each case that
resulted from an event or events outside Counterparty’s control), if either
party would owe any amount to the other party pursuant to Section 6(d)(ii) of
the Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Amount”), then, in lieu of any payment
of such Payment Amount, unless Counterparty makes an election to the contrary no
later than the Early Termination Date or the date on which such Transaction is
terminated or cancelled, Counterparty or Dealer, as the case may be, shall
deliver to the other party a number of Shares (or, in the case of a
Nationalization, Insolvency or Merger Event, a number of units, each comprising
the number or amount of the securities or property that a hypothetical holder of
one Share would receive in such Nationalization, Insolvency or Merger Event, as
the case may be (each such unit, an “Alternative Delivery Unit”) with a value
equal to the Payment Amount, as determined by the Calculation Agent in good
faith and in a commercially reasonably manner over a commercially reasonable
period of time (and the parties agree that, in making such determination of
value, the Calculation Agent may take into account a number of factors,
including, without limitation, the market price of the Shares or Alternative
Delivery Units on the Early Termination Date or the date of early cancellation
or termination, as the case may be, and, if such delivery is made by Dealer, the
prices at which Dealer purchases Shares or Alternative Delivery Units on any
Exchange Business Day to fulfill its delivery obligations under this
Section 15); provided that in determining the composition of any Alternative
Delivery Unit, if the relevant Nationalization, Insolvency or Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash; and
provided further that Counterparty may elect that the provisions of this
Section 15 above providing for the delivery of Shares or Alternative Delivery
Units, as the case may be, shall not apply only if Counterparty represents and
warrants to Dealer, in writing on the date it notifies Dealer of such election,
that, as of such date, Counterparty is not aware of any material non-public
information regarding Counterparty or the Shares and is making such election in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws. If delivery of Shares or Alternative Delivery Units, as
the case may be, pursuant to this Section 15 is to be made by Counterparty,
paragraphs 2 through 7 of Annex A hereto shall apply as if (A) such delivery
were a settlement of such Transaction to which Net Share Settlement applied,
(B) the Cash Settlement Payment Date were the Early Termination Date or the date
of early cancellation or termination, as the case may be, and (C) the Forward
Cash Settlement Amount were equal to (x) zero minus (y) the Payment Amount owed
by Counterparty. For the avoidance of doubt, if Counterparty validly elects for
the provisions of this Section 15 relating to the delivery of Shares or
Alternative Delivery Units, as the case may be, not to apply to any Payment
Amount, the provisions of Article 12 of the Equity Definitions, or the
provisions of Section 6(d)(ii) of the Agreement, as the case may be, shall
apply. If delivery of Shares or Alternative Delivery Units, as the case may be,
is to be made by Dealer pursuant to this Section 15, the period during which
Dealer purchases Shares or Alternative Delivery Units to fulfill its delivery
obligations under this Section 15 shall be referred to as the “Seller
Termination Purchase Period”.

 

20



--------------------------------------------------------------------------------

16. Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating (a) the Close-Out Amount pursuant to
Section 6 of the Agreement and (b) the amount due upon cancellation or
termination of any Transaction (whether in whole or in part) pursuant to Article
12 of the Equity Definitions as a result of an Extraordinary Event, Dealer may
(but need not) determine such amount based on (i) expected losses assuming a
commercially reasonable (including, without limitation, with regard to
reasonable legal and regulatory guidelines) risk bid were used to determine loss
or (ii) the price at which one or more market participants would offer to sell
to the Seller a block of shares of Common Stock equal in number to the Seller’s
hedge position in relation to the Transaction. Notwithstanding anything to the
contrary in Section 6(d)(ii) of the Agreement or Article 12 of the Equity
Definitions, all amounts calculated as being due in respect of an Early
Termination Date under Section 6(e) of the Agreement or upon cancellation or
termination of the relevant Transaction under Article 12 of the Equity
Definitions will be payable on the day that notice of the amount payable is
effective; provided that if Counterparty elects to receive or deliver Shares or
Alternative Delivery Units in accordance with Section 15, such Shares or
Alternative Delivery Units shall be delivered on a date selected by Dealer as
promptly as practicable. For the avoidance of doubt, if an Early Termination
Date occurs in respect of the Transaction, the amount payable shall be
determined without regard to any Extraordinary Dividends or Excess Dividends.

 

17. Limit on Beneficial Ownership. Notwithstanding anything to the contrary in
this Master Confirmation, Counterparty acknowledges and agrees that, on any day,
Dealer shall not be obligated to receive from Counterparty any Shares, and
Counterparty shall not be entitled to deliver to Dealer any Shares, to the
extent (but only to the extent) that after such transactions Dealer’s ultimate
parent entity would directly or indirectly “beneficially own” (as such term is
defined for purposes of Section 13(d) of the Exchange Act) at any time on such
day in excess of 8% of the outstanding Shares. Any purported receipt of Shares
shall be void and have no effect to the extent (but only to the extent) that
after such receipt, Dealer’s ultimate parent entity would directly or indirectly
so beneficially own in excess of 8% of the outstanding Shares. If, on any day,
any receipt of Shares by Dealer is not effected, in whole or in part, as a
result of this Section 17, Counterparty’s obligations to deliver such Shares
shall not be extinguished and any such delivery shall be effected over time by
Counterparty as promptly as Dealer determines, such that after any such
delivery, Dealer’s ultimate parent entity would not directly or indirectly
beneficially own in excess of 8% of the outstanding Shares.

 

18. Maximum Share Delivery. Notwithstanding anything to the contrary in this
Master Confirmation, in no event shall Dealer be required to deliver any Shares,
or any Shares or other securities comprising Alternative Delivery Units, in
respect of any Transaction in excess of the Maximum Number of Shares set forth
in the Supplemental Confirmation for such Transaction. For the avoidance of
doubt, in no event shall Counterparty be required to deliver any Shares, or any
Shares or other securities comprising Alternative Delivery Units, in respect of
any Transactions in excess of the Reserved Shares.

 

19. Additional Termination Events.

 

  (a) The occurrence of an event described in paragraph III of Annex B hereto
will constitute an Additional Termination Event, with Counterparty as the sole
Affected Party and the Transactions specified in such paragraph III as the
Affected Transactions.

 

  (b) Notwithstanding anything to the contrary in Section 6 of the Agreement, if
a Termination Price is specified in the Supplemental Confirmation for any
Transaction, then an Additional Termination Event (with respect to which
Counterparty shall be the sole Affected Party and such Transaction shall be the
sole Affected Transaction) will occur without any notice or action by Dealer or
Counterparty if, on two consecutive Exchange Business Days, the price of the
Shares on the Exchange at any time falls below such Termination Price.

 

20. Non-confidentiality. Dealer and Counterparty hereby acknowledge and agree
that, subject to Section 8(e), each is authorized to disclose the tax structure
and tax treatment of the transactions contemplated by this Master Confirmation
and any Supplemental Confirmation hereunder to any and all persons, without
limitation of any kind, and there are no express or implied agreements,
arrangements or understandings to the contrary.

 

21



--------------------------------------------------------------------------------

21. Assignment and Transfer. Notwithstanding anything to the contrary in the
Agreement, without the consent of Counterparty, Dealer may assign any of its
rights or duties hereunder to any one of its Affiliates (1) that has a long-term
issuer rating that is equal to or greater than the higher of Dealer’s credit
rating, as specified by at least one of Standard & Poor’s and Moody’s, at the
time of such assignment and such credit rating on the date of this Master
Confirmation, and (2) whose obligations hereunder will be guaranteed, pursuant
to the terms of the Guarantee; provided that, at the time of such assignment
(i) Counterparty will not be required to pay (including a payment in kind) to
the transferee any amount in respect of an Indemnifiable Tax under
Section 2(d)(i)(4) of the Agreement (except in respect of interest under
Section 9(h)of the Agreement) greater than the amount in respect of which
Counterparty would have been required to pay to Dealer in the absence of such
transfer; (ii) Counterparty will not receive any payment (including a payment in
kind) from which an amount had been withheld or deducted, on account of a Tax
under Section 2(d)(i) of the Agreement (except in respect of interest under
Section 9(h) of the Agreement), in excess of that which Dealer would have been
required to so withhold or deduct in the absence of such transfer, except to the
extent that the transferee will be required to make additional payments pursuant
to Section 2(d)(i)(4) of the Agreement in respect of such excess; and (iii) the
transferee is a “dealer” within the meaning of Treasury Regulation
Section 1.1001-4(b)(1).

Notwithstanding any other provision in this Master Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, Dealer may designate any of its
Affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Dealer’s obligations in respect of any Transaction and
any such designee may assume such obligations; provided that (i) Dealer shall be
discharged of its obligations to Counterparty only to the extent of any such
performance by such designee, and (ii) Dealer hereby acknowledges that
notwithstanding any such designation hereunder, to the extent any of Dealer’s
obligations in respect of any Transaction are not completed by its designee,
Dealer shall be obligated to continue to perform or to cause any other of its
designees to perform in respect of such obligations.

 

22. Amendments to the Equity Definitions.

 

  (a) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “a
material economic”; and adding the phrase “or such Transaction” at the end of
the sentence.

 

  (b) Section 11.2(c) of the Equity Definitions is hereby amended by
(i) replacing the words “a diluting or concentrative” with “a material economic”
in the fifth line thereof, (ii) adding the phrase “or such Transaction” after
the words “the relevant Shares” in the same sentence, (iii) replacing the words
“dilutive or concentrative” in the sixth to last line thereof with “material
economic”, and (iv) deleting the phrase “(provided that no adjustments will be
made to account solely for changes in volatility, expected dividends, stock loan
rate or liquidity relative to the relevant Shares)” and replacing it with the
phrase “(and, for the avoidance of doubt, adjustments may be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares).”

 

  (c) Section 11.2(e) of the Equity Definitions is hereby amended by deleting
clause (iii) thereof in its entirety. Section 11.2(e)(v) of the Equity
Definitions is amended by adding the words “at a premium to the current market
price thereof (other than in connection with Permitted Purchases)” after the
word “Shares” in such Section. Section 11.2(e)(vii) of the Equity Definitions is
hereby amended by (x) inserting the words “similar corporate” immediately prior
to the word “event” and (y) deleting the words “diluting or concentrative” and
replacing them with the word “material”.

 

  (d) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (i) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

  (ii) replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

22



--------------------------------------------------------------------------------

  (e) Section 12.9(b)(v) of the Equity Definitions is hereby amended by adding
the phrase “; provided that the Non-Hedging Party may so elect to terminate the
Transaction only if the Non-Hedging Party represents and warrants to the Hedging
Party in writing on the date it notifies the Hedging Party of such election
that, as of such date, the Non-Hedging Party is making such election in good
faith and not as part of a plan or scheme to evade compliance with the federal
securities laws” immediately prior to the period at the end of subsection (C).

 

  (f) Section 12.9(b)(v) of the Equity Definitions is hereby amended by deleting
clause (X) in the final sentence.

 

23. Extraordinary Dividend. The declaration by Counterparty of any Extraordinary
Dividend, the ex-dividend date for which occurs during the period commencing on
the Trade Date for any Transaction and ending of the last day of the Relevant
Period for such Transaction or, if applicable, the later of the last day of the
Settlement Valuation Period and the last day of the Seller Termination Purchase
Period, for such Transaction, then it shall result in an Additional Termination
Event in respect of such Transaction, and the Counterparty shall be the sole
Affected Party pursuant to such Additional Termination Event.

 

24. Status of Claims in Bankruptcy. Dealer acknowledges and agrees that neither
this Master Confirmation nor any Supplemental Confirmation is intended to convey
to Dealer rights against Counterparty with respect to any Transaction that are
senior to the claims of common stockholders of Counterparty in any United States
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to any
Transaction; provided further that nothing herein shall limit or shall be deemed
to limit Dealer’s rights in respect of any transactions other than any
Transaction.

 

25. Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, nor any similar legal certainty provision in any legislation enacted,
or rule or regulation promulgated, on or after the date of this Master
Confirmation, shall limit or otherwise impair either party’s otherwise
applicable rights to terminate, renegotiate, modify, amend or supplement any
Supplemental Confirmation, this Master Confirmation or the Agreement, as
applicable, arising from a termination event, force majeure, illegality,
increased costs, regulatory change or similar event under any Supplemental
Confirmation, this Master Confirmation, the Equity Definitions incorporated
herein, or the Agreement (including, without limitation, rights arising from
Change in Law, Loss of Stock Borrow, Increased Cost of Stock Borrow, Hedging
Disruption, Increased Cost of Hedging, or Illegality).

 

26. Delivery of Cash. For the avoidance of doubt, other than payment of the
Prepayment Amount by Buyer, nothing in this Master Confirmation shall be
interpreted as requiring Buyer to cash settle any Transaction hereunder, except
in circumstances where cash settlement is within Buyer’s control (including,
without limitation, where Buyer elects to deliver or receive cash, where Buyer
fails timely to elect to deliver Settlement Shares pursuant Annex A hereof in
settlement of any Transaction hereunder or to deliver or receive Alternative
Termination Delivery Units, or where Buyer has made settlement by delivery of
Unregistered Settlement Shares in accordance with Annex A hereof unavailable due
to the occurrence of events within its control) or in those circumstances in
which holders of the Shares would also receive cash.

 

27. Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

 

28. Credit Support. The parties hereto acknowledge that no Transaction hereunder
is secured by any collateral that would otherwise secure the obligations of
Counterparty herein or pursuant to the Agreement.

 

29. Notification. Dealer agrees that it shall notify Counterparty and such other
persons as Counterparty shall indicate by email from time to time of the end of
any Relevant Period, any Settlement Valuation Period, or any Seller Termination
Purchase Period (in each case, if applicable) under this Master Confirmation.

 

23



--------------------------------------------------------------------------------

30. Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, EACH
SUPPLEMENTAL CONFIRMATION, THE TRANSACTIONS HEREUNDER AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT, THIS MASTER CONFIRMATION AND ANY SUPPLEMENTAL
CONFIRMATION AND THE TRANSACTIONS HEREUNDER. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT,
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE TRANSACTIONS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
PROVIDED HEREIN.

.

 

24



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.

                                                                 
            Very truly yours,

 

GOLDMAN SACHS & CO. LLC By:  /s/ Authorized Signatory                 Authorized
Signatory Name:  

Accepted and confirmed

as of the date first set

forth above:

 

DOMINO’S PIZZA, INC. By:  

/s/ Jeffrey D. Lawrence

Authorized Signatory Name:   Jeffrey D. Lawrence



--------------------------------------------------------------------------------

SCHEDULE A

FORM OF SUPPLEMENTAL CONFIRMATION

Goldman Sachs & Co. LLC

200 West Street

New York, NY 10282-2198

[                    ]

 

To: Domino’s Pizza, Inc.

30 Frank Lloyd Wright Drive

Ann Arbor, Michigan 48105

Attention: Jeffrey D. Lawrence, Chief Financial Officer

 

Re: Supplemental Confirmation—Uncollared Accelerated Share Repurchase

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman Sachs & Co. LLC
(“Dealer”) and Domino’s Pizza, Inc., a Delaware corporation (“Counterparty”) on
the Trade Date specified below. This Supplemental Confirmation is a binding
contract between Dealer and Counterparty as of the relevant Trade Date for the
Transaction referenced below.

1.    This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation, dated as of August 2, 2017 (the “Master
Confirmation”), between Dealer and Counterparty, as amended and supplemented
from time to time. All provisions contained in the Master Confirmation govern
this Supplemental Confirmation except as expressly modified below.

2.    The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:

 

Trade Date:    [                    ] Forward Price Adjustment Amount:    USD
[        ] Calculation Period Start Date:    [                    ] Scheduled
Termination Date:    [                    ] First Acceleration Date:   
[                    ] Prepayment Amount:    USD [                    ]
Prepayment Date:    [                    ] Initial Shares:    [        ] Shares;
provided that if, in connection with the Transaction, Dealer is unable, after
using commercially reasonable efforts, to borrow or otherwise acquire a number
of Shares equal to the Initial Shares for delivery to Counterparty on the
Initial Share Delivery Date, the Initial Shares delivered on the Initial Share
Delivery Date shall be reduced to such number of Shares that Dealer is able to
so borrow or otherwise acquire; provided further that if the Initial Shares are
reduced as provided in the preceding proviso, then Dealer shall use commercially
reasonable efforts to borrow or otherwise acquire an additional number of Shares
equal to the shortfall in the Initial Shares delivered on the Initial Share
Delivery Date and shall deliver such additional Shares as promptly as
practicable, and all Shares so delivered shall be considered Initial Shares. All
Shares delivered to Counterparty in respect of the

 

A-1



--------------------------------------------------------------------------------

   Transaction pursuant to this paragraph shall be the “Initial Shares” for
purposes of “Number of Shares to be Delivered” in the Master Confirmation.
Initial Share Delivery Date:    [                    ] Ordinary Dividend Amount:
   For any Dividend before the Termination Date, USD $0.46 per Share    For any
Dividend after the Termination Date, USD 0.00 per Share Scheduled Ex-Dividend
Dates:    [                    ] Maximum Stock Loan Rate:   
[                    ] basis points per annum Initial Stock Loan Rate:   
[                    ] basis points per annum Maximum Number of Shares:   
[            ]1 Shares Contract Fee:    USD 0.00 Termination Price:    USD
[            ]2 per Share Additional Relevant Days:    The
[                    ] Exchange Business Days immediately following the
Calculation Period. Reserved Shares:    Notwithstanding anything to the contrary
in the Master Confirmation, as of the date of this Supplemental Confirmation,
the Reserved Shares shall be equal to [            ] Shares.

3.    Counterparty represents and warrants to Dealer that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs, in each case except as otherwise disclosed to Dealer.

4.    This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

 

1  To be approximately 50% of the total number of Shares outstanding on the
Trade Date.

2  To be approximately 50% of the closing Share price on the Trade Date.

 

A-2



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.

                                                                 
            Very truly yours,

GOLDMAN SACHS & CO. LLC By:                                   
                                               Authorized Signatory Name:  

Accepted and confirmed

as of the Trade Date:

 

DOMINO’S PIZZA, INC.

By:                                                            
                 

Authorized Signatory

Name:

 

 

A-3



--------------------------------------------------------------------------------

SCHEDULE B

FORM OF CERTIFICATE OF RULE 10B-18 PURCHASES

[Letterhead of Counterparty]

Goldman Sachs & Co. LLC

200 West Street

New York, NY 10282-2198

 

Re: Uncollared Accelerated Share Repurchase

Ladies and Gentlemen:

In connection with our entry into the Master Confirmation, dated as of August 2,
2017, between Goldman Sachs & Co. LLC and Domino’s Pizza, Inc., a Delaware
corporation, as amended and supplemented from time to time (the “Master
Confirmation”), we hereby represent that set forth below is the total number of
shares of our common stock purchased by or for us or any of our affiliated
purchasers in Rule 10b-18 purchases of blocks (all as defined in Rule 10b-18
under the Securities Exchange Act of 1934) pursuant to the once-a-week block
exception set forth in Rule 10b-18(b)(4) during the four full calendar weeks
immediately preceding the first day of the [Calculation Period][Settlement
Valuation Period][Seller Termination Purchase Period] (as defined in the Master
Confirmation) and the week during which the first day of such [Calculation
Period][Settlement Valuation Period][Seller Termination Purchase Period] occurs.

Number of Shares:                 

We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.

Very truly yours,

 

DOMINO’S PIZZA, INC. By: Authorized Signatory Name:

 

Schedule B



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1. The following Counterparty Settlement Provisions shall apply to any
Transaction to the extent indicated under the Master Confirmation:

 

Settlement Currency:   USD Settlement Method Election:   Applicable; provided
that (i) Section 7.1 of the Equity Definitions is hereby amended by deleting the
word “Physical” in the sixth line thereof and replacing it with the words “Net
Share” and (ii) the Electing Party may make a settlement method election only if
the Electing Party represents and warrants to Dealer in writing on the date it
notifies Dealer of its election that, as of such date, the Electing Party is not
aware of any material non-public information regarding Counterparty or the
Shares and is electing the settlement method in good faith and not as part of a
plan or scheme to evade compliance with the federal securities laws. Electing
Party:   Counterparty Settlement Method Election Date:   The earlier of (x) the
second Exchange Business Day immediately following the Accelerated Termination
Date (in which case election under Section 7.1 of the Equity Definitions shall
be made no later than 10 minutes prior to the open of trading on the Exchange on
such second Exchange Business Day) and (y) the Scheduled Termination Date (such
earlier date, the “Scheduled Settlement Election Date”), unless, on the
Scheduled Settlement Election Date, Counterparty is aware of any material,
non-public information regarding Counterparty or the Shares, in which case the
Settlement Method Election Date shall be the earlier of (x) the 30th calendar
day immediately following the Scheduled Settlement Election Date and (y) the
first date immediately following the Scheduled Settlement Election Date on which
Counterparty is not aware of any material, non-public information regarding
Counterparty or the Shares. Default Settlement Method:   Cash Settlement Forward
Cash Settlement Amount:   An amount equal to (a) the Number of Shares to be
Delivered, multiplied by (b) the Settlement Price. Settlement Price:   An amount
equal to the average of the VWAP Prices for the Exchange Business Days in the
Settlement Valuation Period, subject to Valuation Disruption as specified in the
Master Confirmation. Settlement Valuation Period:   A number of Scheduled
Trading Days required in order to unwind a commercially reasonable hedge
position in a commercially reasonable manner, determined beginning on the
Scheduled Trading Day immediately following the Termination Date. Dealer shall
notify Counterparty of the last Scheduled Trading Day of the Settlement
Valuation Period on or prior to the Exchange Business Day immediately following
such last Scheduled Trading Day.

 

Annex A-1



--------------------------------------------------------------------------------

Cash Settlement:    If Cash Settlement is applicable, then Buyer shall pay to
Seller the absolute value of the Forward Cash Settlement Amount on the Cash
Settlement Payment Date. Cash Settlement Payment Date:    The later of (x) the
Exchange Business Day immediately following the last day of the Settlement
Valuation Period and (y) the earlier of the Exchange Business Day immediately
following the date of Counterparty’s Settlement Method Election and the
Settlement Method Election Date. Net Share Settlement Procedures:    If Net
Share Settlement is applicable, Net Share Settlement shall be made in accordance
with paragraphs 2 through 7 below.

2. Net Share Settlement shall be made by delivery on the Cash Settlement Payment
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below (the “Registered Settlement Shares”), or a number of Shares not satisfying
such conditions (the “Unregistered Settlement Shares”), in either case, with a
value equal to the sum of (x) 100% of the absolute value of the Forward Cash
Settlement Amount, with such Shares’ value determined by the Calculation Agent
in good faith and a commercially reasonable manner and (y) all actual,
documented out-of-pocket expenses of Dealer in connection with Dealer’s receipt
of such Registered Settlement Shares or Unregistered Settlement Shares, as the
case may be, up to an amount equal to 0.50% of the amount determined in clause
(x), including commercially reasonable fees and actual, documented out-of-pocket
expenses of one outside counsel. If all of the conditions for delivery of either
Registered Settlement Shares or Unregistered Settlement Shares have not been
satisfied, Cash Settlement shall be applicable in accordance with paragraph 1
above notwithstanding Counterparty’s election of Net Share Settlement.

3. Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a) a registration statement covering public resale of the Registered Settlement
Shares by Dealer (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and been declared or
otherwise become effective on or prior to the date of delivery, and no stop
order shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Settlement Shares (including, without
limitation, any prospectus supplement thereto, the “Prospectus”) shall have been
delivered to Dealer, in such quantities as Dealer shall reasonably have
requested, on or prior to the date of delivery;

(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to Dealer;

(c) as of or prior to the date of delivery, Dealer and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities of similar size (provided that prior to receiving or being
granted access to any such information, Dealer and any such agent may be
required by Counterparty to enter into a customary nondisclosure agreement with
Counterparty in respect of any such due diligence investigation) and the results
of such investigation are reasonably satisfactory to Dealer, in its good faith
and commercially reasonable judgment; and

(d) as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with Dealer in connection with the public resale of
the Registered Settlement Shares by Dealer substantially similar to underwriting
agreements customary for underwritten offerings of equity securities, in form
and substance reasonably satisfactory to Dealer, which Underwriting Agreement
shall include, without limitation, provisions substantially similar to those
contained in such underwriting agreements relating, without limitation, to the
mutual indemnification of, and contribution in connection with the liability of,
the parties and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters.

 

Annex A-2



--------------------------------------------------------------------------------

4. If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph
2 above:

(a) all Unregistered Settlement Shares shall be delivered to Dealer (or any
Affiliate of Dealer designated by Dealer) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;

(b) as of or prior to the date of delivery, Dealer and any potential purchaser
of any such shares from Dealer (or any Affiliate of Dealer designated by Dealer)
identified by Dealer shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities of similar size by issuers
similar to Counterparty (including, without limitation, the right to have made
available to them for inspection all relevant financial and other records,
pertinent corporate documents and other information reasonably requested by
them); provided that prior to receiving or being granted access to any such
information, any such Dealer (or Affiliate) or potential purchaser may be
required by Counterparty to enter into a customary nondisclosure agreement with
Counterparty in respect of any such due diligence investigation;

(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Dealer (or any Affiliate of Dealer
designated by Dealer) in connection with the private placement of such shares by
Counterparty to Dealer (or any such Affiliate) and the private resale of such
shares by Dealer (or any such Affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities of similar size by similar issuers, in form and substance
commercially reasonably satisfactory to Dealer, which Private Placement
Agreement shall (i) include, without limitation, provisions substantially
similar to those contained in such private placement purchase agreements
relating, without limitation, to the mutual indemnification of, and contribution
in connection with the liability of, the parties, (ii) provide for Counterparty
to use its best efforts to provide documentation appropriate for private
placement of equity securities of similar size by similar issuers, and the
payment by Counterparty of all commercially reasonable and actual, documented
out-of-pocket expenses of Dealer (and any such Affiliate) in connection with
such resale up to an amount equal to 2.00% of the amount determined in clause
(x) of paragraph 2 above, including, without limitation, all reasonable fees and
actual, documented out-of-pocket expenses of one outside counsel for Dealer
(such expenses to be without duplication of expenses in clause (y) of paragraph
2 above), and (iii) contain representations, warranties, covenants and
agreements of the parties reasonably necessary or advisable to establish and
maintain the availability of an exemption from the registration requirements of
the Securities Act for such resales; and

(d) in connection with the private placement of such shares by Counterparty to
Dealer (or any such Affiliate) and the private resale of such shares by Dealer
(or any such Affiliate), Counterparty shall, if so requested by Dealer, prepare,
in cooperation with Dealer, a private placement memorandum in form and substance
reasonably satisfactory to Dealer.

5. Dealer, itself or through an Affiliate (the “Selling Agent”) or any
underwriter(s), using commercially reasonable efforts to achieve the highest
rate, will sell all, or such lesser portion as may be required hereunder, of the
Registered Settlement Shares or Unregistered Settlement Shares and any Makewhole
Shares (as defined below) (together, the “Settlement Shares”) delivered by
Counterparty to Dealer pursuant to paragraph 6 below commencing on the Cash
Settlement Payment Date and continuing until the date on which the aggregate Net
Proceeds (as such term is defined below) of such sales, as determined by Dealer,
is equal to the absolute value of the Forward Cash Settlement Amount (such date,
the “Final Resale Date”). If Counterparty is prohibited by law or by contract
from disclosing all material non-public information known to Counterparty with
respect to Counterparty and the Shares to any potential purchasers of such
Settlement Shares, then the sale of such Settlement Shares shall not be required
to commence until the earlier of (x) the 30th calendar day immediately following
the Cash Settlement Payment Date and (y) the first date immediately following
the Cash Settlement Payment Date on which Counterparty reasonably concludes that
it is able to disclose such information. If the proceeds of any sale(s) made by
Dealer, the Selling Agent or any underwriter(s), net of any commercially
reasonable fees and commissions (including, without limitation, underwriting or
placement fees) customary for similar transactions under the circumstances at
the time of the offering, together with commercially reasonable carrying charges
and expenses incurred in connection with the offer and sale of the Shares
(including, without limitation, the covering of any over-allotment or short
position (syndicate or otherwise)) (the “Net Proceeds”) exceed the absolute
value of the Forward Cash Settlement Amount, Dealer will refund, in USD, such
excess or, at the Counterparty’s election, a number of Shares equal to such
excess determined by the Dealer in its commercially reasonable discretion, to
Counterparty on the date that is three (3) Currency Business Days following the
Final Resale Date, and, if any portion of the Settlement Shares remains unsold,
Dealer shall return to Counterparty on that date such unsold Shares.

 

Annex A-3



--------------------------------------------------------------------------------

6.    If the Calculation Agent determines that the Net Proceeds received from
the sale of the Registered Settlement Shares or Unregistered Settlement Shares
or any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to Dealer, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one Currency Business Day after the
Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty elects
to deliver to Dealer additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by Dealer in accordance with the
provisions above; provided that if the sum of the Net Proceeds from the sale of
the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to Dealer further Makewhole Shares until such Shortfall has been
reduced to zero.

7.    Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares for any Transaction be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction under this Master Confirmation (the result of such calculation, the
“Capped Number”). Counterparty represents and warrants (which shall be deemed to
be repeated on each day that a Transaction is outstanding) that the Capped
Number is equal to or less than the number of Shares determined according to the
following formula:

A – B

 

Where    A =

   the number of authorized but unissued shares of Counterparty that are not
reserved for future issuance on the date of the determination of the Capped
Number; and B =    the maximum number of Shares required to be delivered to
third parties if Counterparty elected Net Share Settlement of all transactions
in the Shares (other than Transactions in the Shares under this Master
Confirmation) with all third parties that are then currently outstanding and
unexercised.

“Reserved Shares” means, for each Transaction, as set forth in the Supplemental
Confirmation for such Transaction.

If at any time, as a result of this paragraph 7, Counterparty fails to deliver
to Dealer any Settlement Shares, Counterparty shall, to the extent that
Counterparty has at such time authorized but unissued Shares not reserved for
other purposes, promptly notify Dealer thereof and deliver to Dealer a number of
Shares not previously delivered as a result of this paragraph 7.

 

Annex A-4



--------------------------------------------------------------------------------

ANNEX B

COMMUNICATIONS PROCEDURES

August 2, 2017

 

  I.    Introduction

Domino’s Pizza, Inc. (“Counterparty”) and Goldman Sachs & Co. LLC (“Dealer”)
have adopted these communications procedures (the “Communications Procedures”)
in connection with entering into the Master Confirmation (the “Master
Confirmation”), dated as of August 2, 2017, between Dealer and Counterparty
relating to Uncollared Accelerated Share Repurchase transactions. These
Communications Procedures supplement, form part of, and are subject to the
Master Confirmation.

 

  II.    Communications Rules

For each Transaction, from the Trade Date for such Transaction until the date
all payments or deliveries of Shares have been made with respect to such
Transaction, Counterparty and its Employees and Designees shall not engage in
any Program-Related Communication with, or disclose any Material Non-Public
Information to, any Trading Personnel; provided, however, that Communications in
respect of a Permitted Purchase falling under romanette (ii) of the Permitted
Purchase definition shall be permitted with Designated Trading Personnel. Except
as set forth in the preceding sentence, the Master Confirmation shall not limit
Counterparty and its Employees and Designees in their communication with
Affiliates and Employees of Dealer, including, without limitation, Employees who
are Permitted Contacts.

 

  III.    Termination

If, in the sole judgment of any Trading Personnel or any Affiliate or Employee
of Dealer participating in any Communication with Counterparty or any Employee
or Designee of Counterparty, such Communication would not be permitted by these
Communications Procedures, such Trading Personnel or Affiliate or Employee of
Dealer shall immediately terminate such Communication. In such case, or if such
Trading Personnel or Affiliate or Employee of Dealer determines following
completion of any Communication with Counterparty or any Employee or Designee of
Counterparty that such Communication was not permitted by these Communications
Procedures, such Trading Personnel or such Affiliate or Employee of Dealer shall
promptly consult with his or her supervisors and with counsel for Dealer
regarding such Communication. If, in the reasonable judgment of Dealer’s counsel
following such consultation, there is more than an insignificant risk that such
Communication could materially jeopardize the availability of the affirmative
defenses provided in Rule 10b5-1 under the Exchange Act with respect to any
ongoing or contemplated activities of Dealer or its Affiliates in respect of any
Transaction pursuant to the Master Confirmation, it shall be an Additional
Termination Event pursuant to Section 19(a) of the Master Confirmation, with
Counterparty as the sole Affected Party and all Transactions under the Master
Confirmation as Affected Transactions.

 

  IV.    Definitions

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Master Confirmation. As used herein, the following words
and phrases shall have the following meanings:

“Communication” means any contact or communication (whether written, electronic,
oral or otherwise) between Counterparty or any of its Employees or Designees, on
the one hand, and Dealer or any of its Affiliates or Employees, on the other
hand.

“Designated Trading Personnel” means Neil Kearns or another member of the agency
corporate repurchase desk of Dealer; provided that Dealer may amend the list of
Designated Trading Personnel by delivering a revised list of Designated Trading
Personnel to Counterparty (which amended list shall become effective on the
third Exchange Business-Day immediately following delivery of such list by
Dealer to Counterparty).

“Designee” means a person designated, in writing or orally, by Counterparty to
communicate with Dealer on behalf of Counterparty.

 

Annex B-1



--------------------------------------------------------------------------------

“Permitted Contact” means any of Jonathan Armstrong, Danielle Kolin, Grace Lin,
Peter Petraro, Beesham Seecharan and Michael Voris or any of their designees;
provided that Dealer may amend the list of Permitted Contacts by delivering a
revised list of Permitted Contacts to Counterparty.] (which amended list shall
become effective on the third Exchange Business-Day immediately following
delivery of such list by Dealer to Counterparty).

“Trading Personnel” means any member of the Securities Division of Dealer;
provided that Dealer may amend the list of Trading Personnel by delivering a
revised list of Trading Personnel to Counterparty (which amended list shall
become effective on the third Exchange Business-Day immediately following
delivery of such list by Dealer to Counterparty); and provided further that, for
the avoidance of doubt, the persons listed as Permitted Contacts are not Trading
Personnel.

“Employee” means, with respect to any entity, any owner, principal, officer,
director, employee or other agent or representative of such entity, and any
Affiliate of any of such owner, principal, officer, director, employee, agent or
representative.

“Material Non-Public Information” means information relating to Counterparty or
the Shares that (a) has not been widely disseminated by wire service, in one or
more newspapers of general circulation, by communication from Counterparty to
its shareowners or in a press release, or contained in a public filing made by
Counterparty with the Securities and Exchange Commission and (b) a reasonable
investor might consider to be of importance in making an investment decision to
buy, sell or hold Shares. For the avoidance of doubt and solely by way of
illustration, information should be presumed “material” if it relates to such
matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets and similar
matters.

“Program-Related Communication” means any Communication the subject matter of
which relates to the Master Confirmation or any Transaction under the Master
Confirmation or any activities of Dealer (or any of its Affiliates) in respect
of the Master Confirmation or any Transaction under the Master Confirmation.

 

Annex B-2